UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-13647 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 73-1356520 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 5330 East 31st Street, Tulsa, Oklahoma74135 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code:(918) 660-7700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerAccelerated filerXNon-accelerated filerSmaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX The number of shares outstanding of the registrant’s Common Stock as of April 30, 2010 was 28,644,652. DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. FORM 10-Q CONTENTS Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (UNAUDITED) 4 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 34 ITEM 4. CONTROLS AND PROCEDURES 35 PART II -OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 35 ITEM 1A. RISK FACTORS 36 ITEM 6. EXHIBITS 37 SIGNATURES 38 INDEX TO EXHIBITS 39 FACTORS AFFECTING FORWARD-LOOKING STATEMENTS This report contains “forward-looking statements” about our expectations, plans and performance, including those under “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Outlook for 2010” and “Liquidity and Capital Resources.”These statements use such words as “may,” “will,” “expect,” “believe,” “intend,” “should,” “could,” “anticipate,” “estimate,” “forecast,” “project,” “plan” and similar expressions.These statements do not guarantee future performance and Dollar Thrifty Automotive Group, Inc. assumes no obligation to update them.Risks and uncertainties that could materially affect future results include: · the impact of our pending acquisition by Hertz Global Holdings, Inc. (“Hertz”) or developments relating to the proposed transaction, including, among other things, diversion of management’s attention from day-to-day operations, a loss of key personnel, disruption of our operations, an inability to obtain regulatory and stockholder approvals on the terms and schedule contemplated, and the impact of pending or future litigation relating to the proposed transaction; · the impact of persistent pricing and demand pressures, particularly in light of the continuing volatility in the global financial and credit markets and concerns about global economic prospects and the timing and strength of a recovery, and whether consumer confidence and spending levels will continue to improve; · whether ongoing governmental and regulatory initiatives in the United States and elsewhere to stimulate economic growth will be successful; · the impact of pricing and other actions by competitors, particularly as they increase fleet sizes in anticipation of seasonal activity; · our ability to manage our fleet mix to match demand and meet our target for vehicle depreciation costs, particularly in light of the significant increase in the level of risk vehicles (i.e., those vehicles not acquired through a guaranteed residual value program) in our fleet and our exposure to the used vehicle market; 2 · the cost and other terms of acquiring and disposing of automobiles and the impact of conditions in the used vehicle market on our ability to reduce our fleet capacity as and when projected by our plans; · whether efforts to revitalize the U.S. automotive industry are successful, particularly in light of our dependence on vehicle supply from U.S. automotive manufacturers; · the effectiveness of actions we take to manage costs and liquidity and whether further reductions in the scope of our operations will be necessary in light of the economic environment; · our ability to obtain cost-effective financing as needed (including replacement of asset backednotes and other indebtedness as it comes due) without unduly restricting operational flexibility; · our ability to comply with financial covenants or to obtain necessary amendments or waivers, and the impact of the terms of any required amendments or waivers, such as potential reductions in lender commitments; · our ability to manage the consequences under our financing agreements of an event of bankruptcy with respect to any of the monoline insurers that provide credit support for our asset backed financing structures, including our ability to obtain any necessary waivers or consents with respect to recent developments involving Ambac; · the potential for significant cash tax payments in 2010 as a result of the reduction in our fleet size and the resulting impact of our inability to defer gains on the disposition of our vehicles under our like-kind exchange program; · airline travel patterns, including disruptions or reductions in air travel resulting from airline bankruptcies, industry consolidation, capacity reductions and pricing actions or other events; · local market conditions where we and our franchisees do business, including whether franchisees will continue to have access to capital as needed; · volatility in gasoline prices; · access to reservation distribution channels; · disruptions in the operation or development of information and communication systems that we rely on, including those relating to methods of payment; · the cost of regulatory compliance, costs and other effects of potential future initiatives, including those directed at climate change and its effects, and the costs and outcome of pending litigation; and · the impact of natural catastrophes and terrorism. 3 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Dollar Thrifty Automotive Group, Inc.: We have reviewed the accompanying condensed consolidated balance sheet of Dollar Thrifty Automotive Group, Inc. and subsidiaries (the “Company”) as of March 31, 2010, and the related condensed consolidated statements of operations and cash flows for the three-month periods ended March 31, 2010 and 2009.These interim financial statements are the responsibility of the Company’s management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States).A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters.It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our reviews, we are not aware of any material modifications that should be made to such condensed consolidated interim financial statements for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Dollar Thrifty Automotive Group, Inc. and subsidiaries as of December 31, 2009, and the related consolidated statements of operations, stockholders’ equity and comprehensive income, and cash flows for the year then ended (not presented herein); and in our report dated March 4, 2010, we expressed an unqualified opinion on those consolidated financial statements.In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2009 is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ DELOITTE & TOUCHE LLP Tulsa, Oklahoma May 5, 2010 4 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS THREE MONTHS ENDED MARCH 31, 2 (In Thousands Except Per Share Data) Three Months Ended March 31, (Unaudited) REVENUES: Vehicle rentals $ $ Other Total revenues COSTS AND EXPENSES: Direct vehicle and operating Vehicle depreciation and lease charges, net Selling, general and administrative Interest expense, net of interest income of $231 and $3,334 Long-lived asset impairment - Total costs and expenses Increase in fair value of derivatives ) ) INCOME (LOSS) BEFORE INCOME TAXES ) INCOME TAX EXPENSE (BENEFIT) ) NET INCOME (LOSS) $ $ ) BASIC INCOME (LOSS) PER SHARE $ $ ) DILUTED INCOME (LOSS) PER SHARE $ $ ) See notes to condensed consolidated financial statements. 5 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS MARCH 31, 2, 2009 (In Thousands Except Share and Per Share Data) March 31, December 31, ASSETS Cash and cash equivalents $ $ Cash and cash equivalents-required minimum balance Restricted cash and investments Receivables, net Prepaid expenses and other assets Revenue-earning vehicles, net Property and equipment, net Income taxes receivable - Intangible assets, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES: Accounts payable $ $ Accrued liabilities Income taxes payable - Deferred income tax liability Vehicle insurance reserves Debt and other obligations Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, $.01 par value: - - Authorized 10,000,000 shares; none outstanding Common stock, $.01 par value: Authorized 50,000,000 shares; 35,055,205 and 34,951,351 issued, respectively, and 28,629,652 and 28,536,445 outstanding, respectively Additional capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Treasury stock, at cost (6,425,553 and 6,414,906 shares, respectively) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See notes to condensed consolidated financial statements. 6 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2 (In Thousands) Three Months Ended March 31, (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation: Vehicle depreciation Non-vehicle depreciation Net (gains) losses from disposition of revenue-earning vehicles ) Amortization Performance share incentive, stock option and restricted stock plans Interest income earned on restricted cash and investments ) ) Long-lived asset impairment - Provision for (recovery of) losses on receivables ) Deferred income taxes ) Change in fair value of derivatives ) ) Change in assets and liabilities: Income taxes payable/receivable Receivables Prepaid expenses and other assets ) Accounts payable Accrued liabilities ) Vehicle insurance reserves ) Other ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Revenue-earning vehicles: Purchases ) ) Proceeds from sales Change in cash and cash equivalents - required minimum balance - ) Net change in restricted cash and investments Property, equipment and software: Purchases ) ) Proceeds from sales - Acquisition of businesses, net of cash acquired - (8 ) Net cash provided by investing activities (Continued) 7 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS THREE MONTHS ENDED MARCH 31, 2 (In Thousands) Three Months Ended March 31, (Unaudited) CASH FLOWS FROM FINANCING ACTIVITIES: Debt and other obligations: Proceeds from vehicle debt and other obligations Payments of vehicle debt and other obligations ) ) Payments of non-vehicle debt ) ) Issuance of common shares 1 Excess tax benefit on share-based awards ) - Financing issue costs ) ) Net cash used in financing activities ) ) CHANGE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS: Beginning of period End of period $ $ See notes to condensed consolidated financial statements, including Note 14 for supplemental cash flow information. 8 DOLLAR THRIFTY AUTOMOTIVE GROUP, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS THREE MONTHS ENDED MARCH 31, 2 (Unaudited) 1. BASIS OF PRESENTATION The accompanying condensed consolidated financial statements include the accounts of Dollar Thrifty Automotive Group, Inc. (“DTG”) and its subsidiaries.DTG’s significant wholly owned subsidiaries include DTG Operations, Inc., Thrifty, Inc., Dollar Rent A Car, Inc., Rental Car Finance Corp. (“RCFC”) and Dollar Thrifty Funding Corp.Thrifty, Inc. is the parent company of Thrifty Rent-A-Car System, Inc., which is the parent company of Dollar Thrifty Automotive Group Canada Inc. (“DTG Canada”).The term the “Company” is used to refer to DTG and its subsidiaries, individually or collectively, as the context may require. The accounting policies set forth in Item 8 - Note 1 of notes to the consolidated financial statements contained in DTG’s Annual Report on Form 10-K for the year ended December 31, 2009, filed with the Securities and Exchange Commission on March 4, 2010, have been followed in preparing the accompanying condensed consolidated financial statements. The condensed consolidated financial statements and notes thereto for interim periods included hereinhave notbeen audited by an independent registered public accounting firm.The condensed consolidated financial statements and notes thereto have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.In the Company’sopinion, it made all adjustments (which include only normal recurring adjustments) necessary for a fair presentation of the results of operations for the interim periods presented.Results for interim periods are not necessarily indicative of results for a full year. 2. CASH AND INVESTMENTS Cash and Cash Equivalents – Cash and cash equivalents include cash on hand and on deposit, including highly liquid investments with initial maturities of three months or less. Cash and Cash Equivalents - Required Minimum Balance – In 2009, the Company amended its senior secured credit facilities (the “Senior Secured Credit Facilities”).Under the terms of this amendment, the Company is required to maintain a minimum of $100 million at all times with $60 million in separate accounts with the Collateral Agent pledged to secure payment of amounts outstanding under the Term Loan and letters of credit issued under the Revolving Credit Facility (each as hereinafter defined).Due to the minimum cash requirement covenant, the Company is required to separately identify the $100 million of cash on the face of the Condensed Consolidated Balance Sheet.These funds are primarily held in highly rated money market funds with investments primarily in government and corporate obligations. Restricted Cash and Investments – Restricted cash and investments are restricted for the acquisition of vehicles and other specified uses under the rental car asset backed note indenture and other agreements.A portion of these funds is restricted due to the like-kind exchange tax program for deferred tax gains on eligible vehicle remarketing.As permitted by the indenture, these funds are primarily held in highly rated money market funds with investments primarily in government and corporate obligations.Restricted cash and investments are excluded from Cash and Cash Equivalents. 9 3. SHARE-BASED PAYMENT PLANS Long-Term Incentive Plan At March 31, 2010, the Company’s common stock authorized for issuance under the long-term incentive plan (“LTIP”) for employees and non-employee directors was 3,015,617 shares.The Company has 460,636 shares available for future LTIP awards at March 31, 2010 after reserving for the maximum potential shares that could be awarded under existing LTIP grants.The Company issues new shares of remaining authorized common stock to satisfy LTIP awards. Compensation cost for performance shares, non-qualified option rights and restricted stock awards is recognized based on the fair value of the awards granted at the grant-date and is amortized to compensation expense on a straight-line basis over the requisite service periods of the stock awards, which are generally the vesting periods.The Company recognized compensation costs of $0.7 million and $1.1 million during the three months ended March 31, 2010 and 2009, respectively, for such awards.The total income tax benefit recognized in the statements of operations for share-based compensation payments was $0.3 million and $0.2 million for the three months ended March 31, 2010 and 2009, respectively. Option Rights Plan – Under the LTIP, the Human Resources and Compensation Committee may grant non-qualified option rights to key employees and non-employee directors. The Company recognized $0.4 million and $0.9 million in compensation costs (included in the $0.7 million and $1.1 million discussed above, respectively) for the three months ended March 31, 2010 and 2009, respectively.No awards were granted in 2010.The Black-Scholes option valuation model was used to estimate the fair value of the options at the date of the grant.The assumptions used to calculate compensation expense relating to the stock option awards granted during 2009 were as follows: weighted-average expected life of the awards of five years, volatility factor of 80.24%, risk-free rate of 2.36% and no dividend payments.The weighted average grant-date fair value of these options was $2.97.The options vest in installments over three years with 20% exercisable in each of 2010 and 2011 and the remaining 60% exercisable in 2012.Expense is recognized over the service period which is the vesting period.Unrecognized expense remaining at March 31, 2010 and 2009 for the options is $2.5 million and $1.8 million, respectively. 10 The following table sets forth the non-qualified option rights activity under the LTIP for the three months ended March 31, 2010: Weighted- Weighted- Average Aggregate Number of Average Remaining Intrinsic Shares Exercise Contractual Value (In Thousands) Price Term (In Thousands) Outstanding atJanuary 1, 2010 $ $ Granted - - Exercised ) Canceled - - Outstanding atMarch 31, 2010 $ $ Fully vested options at: March 31, 2010 $ $ Outstanding Optionsat March 31, 2010 expected to vest $ $ The total intrinsic value of options exercised during the three months ended March 31, 2010 was $­­­­­0.6 million.Total cash received for non-qualified option rights exercised during the three months ended March 31, 2010 totaled $1.3 million.No options were exercised during the three months ended March 31, 2009.The Company deems a tax benefit to be realized when the benefit provides incremental benefit by reducing current taxes payable that it otherwise would have had to pay absent the share-based compensation deduction (the “with-and-without” approach).Under this approach, share-based compensation deductions are, effectively, always considered last to be realized.The Company realized $0.2 million in tax benefits from the options exercised during the three months ended March 31, 2010. The following table summarizes information regarding fixed non-qualified option rights that were outstanding at March 31, 2010: Options Outstanding Options Exercisable Weighted-Average Weighted- Weighted- Range of Number Remaining Average Number Average Exercise Outstanding Contractual Life Exercise Exercisable Exercise Prices (In Thousands) (In Years) Price (In Thousands) Price $0.77 - $0.97 $ $ $4.44 - $11.45 16 $13.98 - $24.38 $0.77 - $24.38 $ $ Performance Shares – Performance shares are granted to Company officers and certain key employees. The Company recognized $0.2 million and $0.1 million in compensation costs (included in the $0.7 million and $1.1 million discussed above, respectively) for the three months ended March 31, 2010 and 2009, respectively.No performance shares have been granted in 2010 or 2009.The awards granted in 2008 established a target number of shares that generally vest at the end of a three-year requisite service period following the grant-date. 11 In March 2010, the 2007 grant of performance shares earned from January 1, 2007 through December 31, 2009, net of forfeitures, net of approximately 11,000 shares withheld for the payment of taxes owed by the recipient, totaling approximately 22,000 shares vested were settled through the issuance of common stock totaling approximately $1.5 million.The Company paid taxes on behalf of the recipients and designated the shares withheld as treasury shares.In March 2009, the 2006 grant of performance shares earned from January 1, 2006 through December 31, 2008, net of forfeitures, totaling approximately 61,000 shares vested and approximately 3,000 shares vested under the 2007 grant of performance shares for certain participants pursuant to separation or retirement arrangement were settled through the issuance of common stock totaling approximately $0.1 million.The number of performance shares ultimately earned will range from zero to 200% of the target award, depending on the level of corporate performance over each of the three years, which is considered the performance period. The following table presents the status of the Company’s nonvested performance shares as of March 31, 2010 and any changes during the three months ended March 31, 2010: Weighted-Average Shares Grant-Date Nonvested Shares (In Thousands) Fair Value Nonvested atJanuary 1, 2010 $ Granted - - Vested ) Forfeited ) Nonvested atMarch 31, 2010 98 $ At March 31, 2010, the total compensation cost related to nonvested performance share awards not yet recognized is estimated at approximately $0.2 million, depending upon the Company’s performance against targets specified in the performance share agreement.This estimated compensation cost is expected to be recognized over the weighted average period of 0.75 years.Values of the performance shares earned will be recognized as compensation expense over the requisite service period.The total intrinsic value of vested and issued performance shares during the three months ended March 31, 2010 and 2009 was $1.0 million and $0.1 million, respectively. The maximum amount for which performance shares may be granted under the LTIP during any year to any participant is 160,000 common shares. Restricted Stock Units – Under the LTIP, the Company may grant restricted stock units to key employees and non-employee directors.The Company recognized $0.1 million in compensation costs (included in the $0.7 million and $1.1 million discussed above), in each of the three months ended March 31, 2010 and 2009.The grant-date fair value of the award is based on the closing market price of the Company’s common shares at the date of grant.In January 2010, non-employee directors were granted 17,800 shares with a grant-date fair value of $25.28 per share that fully vest on December 31, 2010.In January 2009, non-employee directors were granted 95,812 shares with a grant-date fair value of $1.23 per share and 56,910 shares that had the right to receive cash payments at the settlement date price.The grants fully vested on December 31, 2009.An employee director was also granted 50,000 shares in May 2009 with a grant-date fair value of $4.44 per share, that vest in installments over three years with 20% vesting in each of 2010 and 2011 and the remaining 60% vesting in 2012.At March 31, 2010, the total compensation cost related to nonvested restricted stock unit awards not yet recognized is approximately $0.5 million, which is expected to be recognized on a straight-line basis over the vesting period of the restricted stock units. 12 The following table presents the status of the Company’s nonvested restricted stock units as of March 31, 2010 and any changes during the three months ended March 31, 2010: Weighted-Average Shares Grant-Date Nonvested Shares (In Thousands) Fair Value Nonvested atJanuary 1, 2010 94 $ Granted 18 Vested - - Forfeited - - Nonvested atMarch 31, 2010 $ 4. VEHICLE DEPRECIATION AND LEASE CHARGES, NET Vehicle depreciation and lease charges include the following (in thousands): Three Months Ended March 31, Depreciation of revenue-earning vehicles $ $ Net (gains) losses from disposal of revenue-earning vehicles ) Rents paid for vehicles leased 18 $ $ 5. EARNINGS PER SHARE Basic earnings per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding during the period.Diluted earnings per share is based on the combined weighted average number of common shares and dilutive potential common shares outstanding which include, where appropriate, the assumed exercise of options.In computing diluted earnings per share, the Company utilizes the treasury stock method.Because the Company incurred a loss from continuing operations in the first quarter of 2009, outstanding stock options, performance awards and employee and director compensation shares deferred are anti-dilutive.Accordingly, basic and diluted weighted average shares outstanding are equal for the quarterly period ended March 31, 2009. 13 The computation of weighted average common and common equivalent shares used in the calculation of basic and diluted earnings per share (“EPS”) is shown in the following table (in thousands, except share and per share data): Three Months Ended March 31, Net income (loss) $ $ ) Basic EPS: Weighted-average common shares Basic EPS $ $ ) Diluted EPS: Weighted-average common shares Shares contingently issuable: Stock options - Performance awards - Employee compensation shares deferred - Director compensation shares deferred - Shares applicable to diluted Diluted EPS $ $ ) For the three months ended March 31, 2010, all options to purchase shares of common stock were included in the computation of diluted earnings per share because no exercise price was greater than the average market price of the common shares. For the three months ended March 31, 2009, outstanding common stock equivalents that were anti-dilutive and therefore excluded from the computation of diluted EPS totaled 828,278. 14 6. RECEIVABLES Receivables consist of the following (in thousands): March 31, December 31, Trade accounts receivable and other $ $ Vehicle manufacturer receivables Car sales receivable Less:Allowance for doubtful accounts ) ) $ $ Trade accounts receivable and other include primarily amounts due from rental customers, franchisees and tour operators arising from billings under standard credit terms for services provided in the normal course of business. Vehicle manufacturer receivables include primarily amounts due under guaranteed residual, buyback and Non-Program Vehicle (hereinafter defined) incentive programs, which are paid according to contract terms and are generally received within 60 days.This receivable does not include expected payments on Program Vehicles (hereinafter defined) remaining in inventory as those residual value guarantee obligations are not triggered until the vehicles are sold. Car sales receivable include primarily amounts due from car sale auctions for the sale of both Program Vehicles and Non-Program Vehicles.Vehicles purchased by vehicle rental companies under programs where either the rate of depreciation or the residual value is guaranteed by the manufacturer are referred to as “Program Vehicles.”Vehicles not purchased under these programs and for which rental companies therefore bear residual value risk are referred to as “Non-Program Vehicles” or “risk vehicles.” Allowance for doubtful accounts represents potentially uncollectible amounts owed to the Company from franchisees, tour operators, corporate account customers and others. 15 7. DEBT AND OTHER OBLIGATIONS Debt and other obligations as of March 31, 2010 and December 31, 2009 consist of the following (in thousands): March 31, December 31, Vehicle debt and other obligations Asset backed medium term notes: Series 2007-1notes (matures July 2012) $ $ Series 2006-1notes (matures May 2011) Series 2005-1notes (matures June 2010) Discounts on asset backed medium term notes (2
